This opinion is subject to administrative correction before final disposition.




                                  Before
                     HOLIFIELD, HACKEL, and MCCOY
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                        Brian A. PORTILLO
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                               No. 202200103

                           _________________________

                            Decided: 21 October 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                 John P. Norman

 Sentence adjudged 25 February 2022 by a general court-martial con-
 vened at Marine Corps Base Camp Pendleton, California, consisting of
 a military judge sitting alone. Sentence in the Entry of Judgment: re-
 duction to E-1, confinement for 12 months, forfeiture of $1,000.00 pay
 per month for 12 months, and a bad-conduct discharge. 1

                             For Appellant:
                   Commander Kyle C. Kneese, JAGC, USN




 1   Appellant was credited with having served 106 days of pretrial confinement.
                 United States v. Portillo, NMCCA No. 202200103
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2